1    Monica Perales
     Attorney at Law: 297739
2    12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel: (562)437-7006
4    Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     COLLEEN MARIE BENS
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     COLLEEN MARIE BENS                        )   Case No.: 2:19-cv-01672-AC
12                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
13   v.                                        )   TO FILE OPENING BRIEF
                                               )
14   ANDREW SAUL,                              )   (FIRST REQUEST)
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17
18
19         Plaintiff Colleen Marie Bens and Defendant Andrew Saul, Commissioner of

20   Social Security, through their undersigned attorneys, stipulate, subject to this

21   court’s approval, to extend the time by 35 days from January 21, 2020 to February

22   25, 2020 for Plaintiff to file an Opening Brief, with all other dates in the Court’s

23   scheduling order extended accordingly. This is Plaintiff's first

24   ///

25   ///

26

                                               -1-
1    request for an extension. This request is made at the request of Plaintiff’s counsel
2    to allow additional time to fully research the issues presented. As the Court is
3    aware Counsel has been dealing with a high-risk pregnancy with multiple
4    complications that has further resulted in unscheduled medical leave. On August
5    14, 2019, counsel underwent inducement four weeks due to her health. Counsel’s
6    premature child required hospitalization this past week due to further illness. As a
7    result of the high-risk pregnancy and prior family health illnesses Counsel has a
8    heavy briefing / Motion schedule and hearing calendar. In addition, Counsel’s
9    now five-month-old tested positive for the flu, and has required constant 24-hour
10   care these past two weeks. Counsel respectfully makes this request in good faith.
11   DATE: January 22, 2020           Respectfully submitted,
12                                    LAWRENCE D. ROHLFING

13                                           /s/ Monica Perales
                                 BY: _______________________
14                                   Monica Perales
                                     Attorney for plaintiff Colleen Marie Bens
15
16
17   DATE: January 22, 2020
                                      MCGREGOR W. SCOTT
18                                    United States Attorney
                                      DEBORAH LEE STACHEL
19
                                      Regional Chief Counsel
20                                    Social Security Administration
21
22                                    /s/ Michael K. Marriott
23                                BY: ____________________________
                                     Michael K. Marriott
24                                   Special Assistant United States Attorney
                                     Attorneys for defendant Andrew Saul
25                                   Commissioner of Social Security
                                    |*authorized by e-mail|
26

                                               -2-
1    IT IS SO ORDERED.
2    DATE: January 23, 2020

3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                              -3-
